Company at a Glance Tortoise MLP Fund, Inc. (NYSE: NTG) offers a closed-end fund strategy of investing in energy infrastructure MLPs and their affiliates, with an emphasis on natural gas infrastructure MLPs. Investment Focus NTG seeks to provide stockholders with a high level of total return with an emphasis on current distributions. The fund focuses primarily on “midstream” energy infrastructure MLPs that engage in the business of transporting, gathering and processing and storing natural gas and natural gas liquids (NGLs). We intend to invest at least 80 percent of NTG’s total assets in MLP equity securities with at least 70 percent of total assets in natural gas infrastructure MLP equity securities. Natural gas infrastructure MLPs are companies in which over 50 percent of their revenue, cash flow or assets are related to the operation of natural gas or NGL infrastructure assets. Of the total assets in the fund, we may invest as much as 50 percent in restricted securities, primarily through direct investments in securities of listed companies. We will not invest in privately held companies and will limit our investment in any one security to 10 percent. About Energy Infrastructure Master Limited Partnerships MLPs are limited partnerships whose units trade on public exchanges such as the New York Stock Exchange (NYSE), the NYSE Alternext US and NASDAQ. Buying MLP units makes an investor a limited partner in the MLP. There are currently approximately 70 MLPs in the market, mostly in industries related to energy and natural resources. We primarily invest in MLPs and their affiliates in the energy infrastructure sector. Energy infrastructure MLPs are engaged in the transportation, storage and processing of crude oil, natural gas and refined products from production points to the end users. Our investments are primarily in midstream (mostly pipeline) operations, which typically produce steady cash flows with less exposure to commodity prices than many alternative investments in the broader energy industry. With the growth potential of this sector along with our disciplined investment approach, we endeavor to generate a predictable and increasing distribution stream for our investors. An NTG Investment Versus a Direct Investment in MLPs We provide our stockholders an alternative to investing directly in MLPs and their affiliates. A direct MLP investment potentially offers an attractive distribution with a significant portion treated as return of capital, and a historically low correlation to returns on stocks and bonds. However, the tax characteristics of a direct MLP investment are generally undesirable for tax-exempt investors such as retirement plans. We are structured as a C Corporation — accruing federal and state income taxes based on taxable earnings and profits. Because of this innovative structure, pioneered by Tortoise Capital Advisors, institutions and retirement accounts are able to join individual stockholders as investors in MLPs. Additional features include: The opportunity for tax deferred distributions and distribution growth; Simplified tax reporting (investors receive a single 1099) compared to directly owning MLP units; Appropriate for retirement and other tax exempt accounts; Potential diversification of overall investment portfolio; and Professional securities selection and active management by an experienced adviser. A portfolio with an emphasis on natural gas infrastructure MLPs offers favorable fundamentals DOMESTIC ~90% of natural gas consumed domestically comes from the U.S.(1) Natural gas provides a means for greater energy independence ABUNDANT The U.S. has enough natural gas to last for 100 years(2) Improved technology is enabling natural gas production from new regions around the U.S., such as 20 key shale plays CLEAN & RELIABLE Produces less carbon and sulfur dioxide than coal(3) Reliable source versus wind and solar, which rely on the weather(4) Desirable fuel for environmentally-friendly power generation (1) Energy Information Administration (2009) (2) NaturalGas.org (2010) (3) Environmental Protection Agency (4) IFC International (2009) October 28, 2010 Dear Fellow Stockholders, Thank you for your investment in Tortoise MLP Fund, Inc. (NYSE: NTG), a closed-end fund focused primarily on natural gas infrastructure investments. This third quarter report reflects the financial results of the approximate one-month period from our commencement of operations on July 30, 2010 through Aug. 31, 2010. We are pleased to report that we have fully invested the initial public offering proceeds ahead of schedule with a significant amount of these proceeds invested through direct investments and block transactions. The remaining initial proceeds were invested through open market purchases. Approximately 70 percent of NTG’s initial proceeds were invested in natural gas infrastructure MLPs, which own and operate a resilient network of pipelines, storage and processing assets. We believe these MLPs provide attractive distribution growth potential related in part to the substantial infrastructure build-out needed to support the development of domestic natural gas shale basins. We completed our initial public offering of 42.4 million shares on July 30, 2010. During the overallotment period the underwriters exercised their option to purchase an additional three million shares, representing approximately $71 million in net proceeds. As a result, an aggregate of 45.4 million shares of NTG common stock have been issued. All shares were issued at $25 per share, resulting in total net proceeds, after payment of underwriting discounts and offering expenses, of approximately $1.08 billion. We expect to pay a first distribution of not less than $0.36 on Nov. 30, 2010. The final determination of the amount of the distribution will be based on the earned distributable cash flow resulting from continued investment activity and also fund expenses. This distribution does not reflect full investment of anticipated leverage proceeds and represents an annualized yield of approximately 5.76 percent on the $25.00 public offering price. We expect to achieve full investment during the first quarter 2011, and pay a distribution of not less than $0.40625, a 6.5 percent annualized yield on a $25.00 public offering price. Leverage On Sept. 24, 2010, we entered into a $60 million credit facility maturing Sept. 23, 2011. On Oct. 7, 2010, we announced the finalization of terms of a private placement with institutional investors of $230 million of senior unsecured notes (Senior Notes) and $90 million of Mandatory Redeemable Preferred (MRP) Shares. In addition, we completed the initial funding of approximately $153 million of Senior Notes and $60 million of MRP Shares on Oct. 7, 2010. The remaining $107 million was funded on Oct. 28, 2010. We anticipate approximately 82 percent of our leverage will be fixed-rate, reducing our exposure to rising interest rates. Additional information on our leverage is included in the Liquidity and Capital Resources section of the Management’s Discussion. Master Limited Partnership Sector Review and Outlook The Tortoise MLP Total Return Index™ (TMLPT) gained 17.8 percent year-to-date through Aug. 31, 2010, compared to a decline of 4.6 percent for the S&P 500 over the same period. In the third quarter ended Aug. 31, 2010, the TMLPT increased by 11.3 percent compared to a drop of 3.2 percent in the S&P 500 for the same period. Midstream MLPs benefitted from favorable business fundamentals during the third quarter. Demand for refined products improved as the economic recovery generated greater need for transportation fuels. Natural gas transmission operators continued to profit from growing production in emerging natural gas basins which requires new pipeline takeaway capacity. Natural gas gathering and processing companies gained due to an attractive price for, and growing production of, natural gas liquids (NGLs). Our view remains optimistic for all segments of the midstream MLP sector. We are particularly optimistic about the long-term outlook of natural gas and the infrastructure that supports it. The U.S. is now estimated to have enough natural gas to last for approximately 100 years, providing greater energy independence. We estimate midstream MLPs will invest more than $50 billion between 2010 and 2012 in acquisitions and internal growth projects. We expect power generation and alternative energy to drive incremental demand for natural gas. Natural gas produces less carbon and sulfur dioxide than coal and is actively replacing coal power generation due to its environmental cleanliness and relatively low cost. Further, natural gas is a reliable back-up fuel source for the build-out of weather dependent wind and solar power generation. Year-to-date merger and acquisitions activity totaled more than $35 billion in the MLP sector, an exceptionally high level relative to historical activity and the approximate $217 billion market cap of the entire sector. Acquisition activity focused on infrastructure with exposure to shale natural gas plays, natural gas and liquids storage, and buyout of general partners. Several MLPs acquired their general partners to improve cost of capital and simplify corporate structures. We expect elevated acquisition activity to continue as midstream assets migrate into the MLP sector. There have been four IPOs in the MLP sector this year, and we anticipate additional new offerings over the next few years. Also, MLPs raised more than $10 billion in the secondary market this year. This further underscores the need to expand the pipeline network in the United States and general investor appetite for the MLP sector. Due to the focus on high quality natural gas MLP investments and a conservative leverage policy, we believe NTG is well positioned to deliver investors an attractive current yield and total return. Thank you for your interest in Tortoise MLP Fund, Inc. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C.
